Citation Nr: 0922809	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  07-18 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for cerebral vascular 
disability with recurrent strokes and aneurysm.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel






INTRODUCTION

The Veteran served on active duty from September 1940 to 
September 1945, from August 1946 to December 1946, from April 
1951 to September 1952, and from October 1962 to November 
1962.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in November 2006 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
Tiger Team in Cleveland, Ohio.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is no diagnosis or other indication of 
arteriosclerosis within one year of discharge from active 
service.

2.  The preponderance of the competent medical evidence 
indicates that the Veteran did not have dengue fever during 
active service, and that the Veteran's cerebral vascular 
disease did not begin during active service and is not 
related to any incident of service.


CONCLUSION OF LAW

Cerebral vascular disability with recurrent strokes and 
aneurysm was not incurred in or aggravated by active service, 
nor may it be presumed to have been incurred or aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) 
(2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice as originally 
construed must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  However, element (4), the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim, was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (as it amends § 3.159(b)(1), effective May 30, 
2008).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.   

An April 2006 VCAA letter informed the appellant of what 
evidence was required to substantiate his claim for service 
connection for cerebral vascular disability.  This letter 
also informed him of his and VA's respective duties for 
obtaining evidence.

In addition, the April 2006 VCAA notice letter from VA 
explained how a disability rating is determined for a 
service-connected disorder and the basis for determining an 
effective date upon the grant of any benefit sought, in 
compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the required VCAA notice was completed prior 
to the initial adjudication.  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
service treatment records, reports of VA post-service 
treatment, reports of private treatment, and reports of VA 
examinations.  Additionally, the claims file contains the 
Veteran's statements in support of his claim.  The Board has 
also reviewed the medical records for references to 
additional treatment reports not of record for the time 
period at issue.  The Board acknowledges that the Veteran has 
identified significant records of private treatment that have 
not been received into the claims file.  However, in 
materials received in April 2006, the Veteran expressly 
indicated that he did not authorize the sources of private 
medical treatment he identified to release their records of 
treatment of the Veteran to VA.  Thus, VA cannot assist the 
Veteran in obtaining these records from the multiple 
identified sources of private treatment.  The Veteran has 
chosen to provide only very limited information from his 
treating physicians.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  Essentially, all relevant evidence 
available to VA that could substantiate the claim has been 
obtained.  

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).
   
The Board notes that in McClain v. Nicholson, 21 Vet. App. 
319, 321-323 (2007), the Court stated that the requirement 
that a current disability be present is satisfied "when a 
claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim . . . even though the disability resolves prior to 
the Secretary's adjudication of the claim." 

Certain chronic disabilities, to include arteriosclerosis, 
are presumed to have been incurred in or aggravated by 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309(a).  

The United States Court of Appeals for the Federal Circuit 
has held that a significant lapse in time between service and 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding presumption of 
service connection for colon disability to be rebutted by 
clear and convincing evidence in the form of absence of post-
war medical records of treatment for colon-related problems 
for period of over 40 years).

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A claimant is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a claimant 
seeks benefits and the evidence is in relative equipoise, the 
claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Factual Analysis

Service treatment records reflecting histories and 
examinations of the Veteran include many notations indicating 
that the Veteran had malaria in 1943, with no complications 
and no sequelae.  A June 18, 1945, service treatment record 
shows that the Veteran was admitted for hospitalization with 
aching all over for the past two weeks.  A history of having 
contracted malaria in the Pacific was noted.  The impression 
was a clinical attack of malaria.  However, a number of 
laboratory tests were conducted on that day.  A malaria smear 
was negative and the final diagnoses were 1) No organic 
disease-may be prodrome to malaria "but I doubt it," 
(quotations added); tinea versicolor; trichophytosis pedis; 
and deviated nasal septum.  A July 1950 examination report 
indicates that the Veteran had contracted malaria fever in 
New Guinea in 1943, with no recurrence since 1945, and that 
the condition was not considered disabling.    

The Veteran contends that he actually had dengue fever in 
1943 and in 1945, and not malaria, and that as a result he 
has developed cerebral vascular disease later in life.  See 
VA Form 9 dated in June 2007.  There is no diagnosis or 
history of dengue fever in the Veteran's service treatment 
records.

At a VA examination in January 2008, the examiner reviewed 
the claims file, took a medical history from the Veteran, and 
conducted a physical examination of the Veteran.  On 
examination, he was alert, but not oriented to year, which he 
stated as 1988.  He knew what city he was in, and that he was 
in a medical building.  He had been brought to the building 
by a travel assistant company.  He knew his birthday.  He 
traveled with a wheeled walker.  Cranial nerves II through 
XII were grossly intact.  Temporal arteries were not 
palpable.  

The January 2008 examiner noted that the claims file revealed 
that from December 12, 1943, to December 17, 1943, the 
Veteran was treated in New Guinea for malaria.  The VA 
examiner commented that Plasmodium vivax was the organism 
that caused the malaria according to the smear report in the 
service treatment records.   The examiner further noted that 
in 1945 a prodome malaise was diagnosed and treated, and that 
the etiology was unclear.  The examiner acknowledged that on 
June 18, 1945, when the Veteran was in Coffeyville, Kansas, a 
malaria smear was negative.  The January 2008 VA examiner 
indicated that the Veteran could not recall when he came back 
into the United States from New Guinea.  

The January 2008 VA examiner further acknowledged a February 
2006 prescription sheet from A.M., M.D., which the examiner 
interpreted as indicating that that Veteran was diagnosed as 
having an aneurysm, and temporal arteritis with 
cerebrovascular accident; and a February 2006 letter from 
J.S., D.O., stating as follows:

Please be advised that [the Veteran] has been a 
patient at our office since December, 2002.  His 
medical history is well known to me.

While serving in the Armed Forces, [the Veteran] 
developed Den[g]ue fever.  Long term side effects 
from this condition, could cause cerebral vascular 
problems....
 
The January 2008 VA examiner further indicated that he 
reviewed an MR angiogram of the circle of Willis conducted in 
August 2005 that the Veteran apparently made available to 
him, and which included impressions of:  1) paucity of 
vessels in the distribution of the left middle cerebral 
artery; and 2) atherosclerotic vascular disease.  Aneurysms 
were not confirmed in the report, and the circle of Willis 
was said to appear intact.  However, the report of this MR 
angiogram is not associated with the claims file and is not 
indicated by any correspondence, rating decisions, statement 
of the case, or supplemental statement of the case to have 
been associated with the claims file.  As noted above, the 
Veteran has expressly declined to provide an authorization 
for release of private medical treatment records.  
Accordingly, the August 2005 MR angiogram is not reasonably 
available for the Board's review.  Nevertheless, as the 
contents are relayed by a VA physician, the Board accepts the 
report to the extent it is favorable to the Veteran's claim, 
i.e., to the extent it shows that the Veteran has a current 
disability manifested by a paucity of vessels in the 
distribution of the left middle cerebral artery, and 
atherosclerotic vascular disease.  This tends to establish 
current disability, which is only of benefit to the Veteran's 
claim; the Veteran's claim is therefore not prejudiced 
thereby.

The VA examiner opined that the Veteran had experienced 
malaria caused by Plasmodium vivax in service, which was 
treated and clinically resolved.  He further opined that the 
1945 prodrome syndromes of achiness and malaise in the 
service treatment records were not likely due to dengue 
fever.  He diagnosed the Veteran's cerebral aneurysms as not 
confirmed by the MR angiogram, and the Veteran as having had 
a stroke by history, not likely due to malaria caused by 
Plasmodium vivax.

The Board acknowledges the Veteran's contention that what was 
diagnosed as malaria during service in 1943 and his symptoms 
in 1945 were actually dengue fever.  The Veteran is competent 
to describe the symptoms he experienced during service and in 
light of the records of treatment during service his 
assertions as to in-service symptoms are credible.  However, 
the Veteran, as a lay person, is not competent to offer 
opinions on matters of complex medical diagnosis, etiology or 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 482 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).  The matters 
of whether he experienced dengue fever rather than malaria 
during service, and whether his current cerebral vascular 
disease is related to these incidents of in-service 
symptomatology, are matters of complex medical etiology and 
diagnosis.  Because the Veteran is not a medical professional 
competent to provide opinions as to complex matters of 
medical diagnosis and etiology, his lay-assertions as to such 
matters of complex medical etiology and diagnosis carry 
essentially no probative weight.   

In the present case, there is no diagnosis or other 
indication of arteriosclerosis within one year of discharge 
from active service.  Accordingly, to the extent the 
Veteran's cerebral vascular disease may be construed as 
attributable to arteriosclerosis, a presumption of service 
connection for arteriosclerosis or residuals thereof is not 
warranted pursuant to the provisions of 38 C.F.R. §§ 3.307 
and 3.309(a).

The Board acknowledges the February 2006 medical opinion from 
J.S., D.O., that the Veteran developed dengue fever in 
service, and that long-term side effects from this condition 
could cause cerebral vascular problems.  However, this 
medical opinion is based on a flawed medical history and is 
therefore of very little probative weight; the Board is not 
bound to accept medical opinions that are based on history 
supplied by the Veteran, where that history is unsupported by 
the medical evidence or based upon an inaccurate factual 
background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 
458, 460-61 (1993).  Of much greater probative value is the 
countervailing medical evidence indicating that the Veteran 
did have malaria, and did not have dengue fever, during 
service.   In December 1943 malaria was affirmatively 
diagnosed by laboratory testing, which was positive for vivax 
Plasmodium.  In June 1945 the Veteran was hospitalized for 
achiness of two weeks' duration but upon observation and 
laboratory testing no evidence of organic disease was found, 
which in the Board's view is competent medical evidence of 
great probative value that the Veteran did not have dengue 
fever at that time.  The January 2008 VA examiner's opinion 
was similarly that the Veteran had malaria caused by 
Plasmodium vivax in service, which was treated and clinically 
resolved, and that the Veteran's prodrome symptoms of 
achiness and malaise in the service treatment records were 
not likely due to dengue fever.  Many years of service 
treatment and examination reports, at intermittent periods of 
service, include no history of dengue fever and no competent 
medical evidence of diagnosis or residuals of dengue fever.  
Based on foregoing, the Board finds that the preponderance of 
the competent medical evidence indicates that the Veteran did 
not experience dengue fever during active service.

The Board acknowledges an April 2006 printout from the web 
site Answers.com received from the Veteran, indicating that 
dengue is a specific epidemic disease attended with high 
fever, cutaneous eruption, and severe pains in the head and 
those resembling rheumatism, and occurs in the India, Egypt, 
the West Indies, etc.  This information, however, is far too 
general to establish that symptoms experienced by the Veteran 
during service constituted dengue fever.  The medical 
evidence described directly above is of far greater probative 
value.

There is no competent medical evidence and no contention to 
suggest that the Veteran's malaria or any other incident of 
service (other than alleged episodes of dengue fever) is 
related to the Veteran's cerebral vascular disease, or that 
cerebral vascular disease was present during service or until 
many years after service.

The Board notes that it is not absolutely clear from the 
January 2008 VA examination report as to whether the Veteran 
has current cerebral vascular disease or residuals thereof.  
The Board views this as a result of the Veteran's decision 
not to authorize for release his pertinent private post-
service treatment records (see documentation received in 
April 2006) or provide those records of treatment to VA 
himself.  Thus the VA examiner was left to diagnose cerebral 
aneurysm not confirmed by MR angiogram, and stroke by 
history.  The Board finds the history provided from the 
Veteran of cerebral vascular disease credible and 
corroborated by notes from his physicians; whether the slim 
amount of private medical evidence of record is sufficient to 
substantiate that the Veteran has current disability or 
current residuals thereof is an open question.  The January 
2008 VA examiner's report of an August 2005 MR angiogram of 
the circle of Willis indicating that the Veteran had at that 
time a paucity of vessels in the distribution of the left 
cerebral artery and atherosclerotic vascular disease appears 
to point the layperson to a strong probability that the 
Veteran has ongoing cerebral vascular disability, although 
this is not made explicit in the VA examiner's report.

In any event, although it appears likely, the Board need not 
determine here if there is sufficient evidence of current 
cerebral vascular disease or current residuals of past 
cerebral vascular disease.  As discussed above, the 
preponderance of the evidence indicates that the Veteran did 
not have dengue fever during service, and that current 
cerebral vascular disease is not attributable to any disease 
or injury during service. Thus, the claim for service 
connection for cerebral vascular disease would not be 
substantiated even if the Board were to find sufficient 
evidence of current cerebral vascular disability.  Shedden v. 
Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 
Vet. App. 247, 253 (1999).  Accordingly, entitlement to 
service connection for cerebral vascular disability with 
recurrent strokes and aneurysm, claimed as due to dengue 
fever, is not warranted.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).




ORDER

Entitlement to service connection for cerebral vascular 
disability with recurrent strokes and aneurysm, claimed as 
due to dengue fever, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


